Case 2:20-cv-00281-JRG Document 206 Filed 08/20/21 Page 1 of 5 PageID #: 9379




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


  KAIFI LLC,

                 Plaintiff,
                                                          Case No. 2:20-CV-00281-JRG
         v.

  T-MOBILE US, INC. and                                        Hon. Rodney Gilstrap
  T-MOBILE USA, INC.,

                 Defendants.



 T-MOBILE US, INC. AND T-MOBILE USA, INC.’S MOTION FOR LEAVE TO FILE
 SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO COMPEL KAIFI TO
          PRODUCE DOCUMENTS FROM ITS PARENT ENTITIES


       T-Mobile US, Inc. and T-Mobile USA, Inc. (“T-Mobile”) seek leave to file a focused, two-

page supplemental brief presenting additional evidence in support of its Motion to Compel KAIFI

to Produce Documents from its Parent Entities (Dkt. 140). Good cause exists to supplement the

record since essential information regarding the nature of specific documents that are being

withheld by one of KAIFI’s parent entities, Intellectual Discovery, was not available to T-Mobile

until after T-Mobile had already submitted its motion.

       The newly discovered information is highly relevant to T-Mobile’s motion to compel and

critically relevant to the case. KAIFI is engaged in a parallel litigation with Verizon on the same

patent as this case. See KAIFI, LLC v. Verizon Communications Inc., et al., No. 2:20-cv-280-JRG

(E.D. Tex.). Verizon requested information from Samsung regarding whether Samsung ever

received licensing offers on the patent. Although T-Mobile had also previously sought the same

information from Samsung, Samsung finally replied to Verizon by letter on August 9, 2021,



                                                1
Case 2:20-cv-00281-JRG Document 206 Filed 08/20/21 Page 2 of 5 PageID #: 9380




indicating that it had received multiple proposals from Intellectual Discovery related to the asserted

patent See id., Dkt. 74, Ex. 1. However, Intellectual Discovery refused to allow Samsung to

disclose any further information regarding these proposals. Id.

       T-Mobile seeks to supplement the briefing on its motion to compel so that the Court can

consider this highly relevant information. The letter from Samsung demonstrates beyond dispute

that Intellectual Discovery possesses—but is deliberately blocking the production of—critically

relevant information regarding the value of the asserted patent in this case. The letter from

Samsung also demonstrates that KAIFI and Intellectual Discovery should not be given unchecked

discretion to pick and choose which documents to produce.

       T-Mobile moved promptly upon learning of this new information that was unavailable

when T-Mobile filed its motion to compel. Verizon filed its motion attaching the Samsung letter

on Friday, August 13, 2021, and T-Mobile sought KAIFI’s position on the present motion for leave

less than two business days later. When KAIFI finally responded to T-Mobile’s multiple follow

up attempts on Friday, August 20, 2021, T-Mobile filed the present motion the same day.

       Therefore, T-Mobile respectfully requests the Court to grant it leave to file a supplemental

brief in support of its Motion to Compel.




                                                  2
Case 2:20-cv-00281-JRG Document 206 Filed 08/20/21 Page 3 of 5 PageID #: 9381




 DATE: August 20, 2021              Respectfully submitted,

                                    GIBSON, DUNN & CRUTCHER LLP

                                    By: /s/ Josh A. Krevitt

                                        Josh A. Krevitt
                                        New York Bar No. 2568228
                                        Benjamin Hershkowitz
                                        New York State Bar No. 2600559
                                        Katherine Q. Dominguez
                                        New York Bar No. 4741237
                                        Paul J. Kremer
                                        New York Bar No. 4900338
                                        GIBSON, DUNN & CRUTCHER LLP
                                        200 Park Avenue
                                        New York, New York 10166-0193
                                        Telephone: (212) 351-4000
                                        Facsimile: (212) 351-4035
                                        bhershkowitz@gibsondunn.com
                                        kdominguez@gibsondunn.com
                                        pkremer@gibsondunn.com

                                        Nathan R. Curtis
                                        Texas State Bar No. 24078390
                                        GIBSON, DUNN & CRUTCHER LLP
                                        2001 Ross Avenue
                                        Dallas, Texas 75201-2923
                                        Telephone: (214) 698-3423
                                        Fax: (214) 571-2961
                                        ncurtis@gibsondunn.com

                                        Melissa R. Smith
                                        Texas State Bar No. 24001351
                                        GILLAM & SMITH, LLP
                                        303 S. Washington Ave.
                                        Marshall, TX 75670
                                        Telephone: (903) 934-8450
                                        Facsimile: (903) 934-9257
                                        Melissa@gillamsmithlaw.com

                                        Attorneys for Defendants T-Mobile US, Inc.
                                        and T-Mobile USA, Inc.
Case 2:20-cv-00281-JRG Document 206 Filed 08/20/21 Page 4 of 5 PageID #: 9382




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this notice was served on all counsel who have

consented to electronic service, per Local Rule CV-5(a)(3)(A), on August 20, 2021.



                                            /s/ Josh A. Krevitt
                                            Josh A. Krevitt
Case 2:20-cv-00281-JRG Document 206 Filed 08/20/21 Page 5 of 5 PageID #: 9383




                            CERTIFICATE OF CONFERENCE

       On August 20, 2021, counsel for T-Mobile contacted counsel for KAIFI regarding this

motion. Counsel for KAIFI stated that it opposes this motion.



                                                                /s/ Robert Vincent
